Miller, J.
— The prominent and controlling allegations of plaintiff’s petition are that the lands in question were purchased with the funds of the debtors and the title thereto taken in the name of appellees in fraud of creditors. The evidence upon this, the vital question in the case, is voluminous and the arguments of counsel exhaustive. We have carefully examined and considered both, and feel ourselves constrained to adopt the same conclusion reached by the referee and the district court.
An extended discussion of the evidence in the opinion is not called for, nor would any useful purpose be gained by so doing. Suffice it to say, that, on a careful examination of all the evidence in the case, we are not satisfied of the truth of the controverted allegations of the petition. The evidence, in our judgment, fails to establish the alleged facts, “that the lands in controversy belonged to Cheney & Brackett, or were bought and paid for with the means of said firm, or that B. F. Cheney, one of the members Of the firm, colluded with defendants to defraud the firm creditors by having the title conveyed to the defendants.” These, as before remarked, are the vital facts in the case. Upon them the case turns; and as before stated, the evidence failing to establish these allegations, the finding must be for defendants-.
The decree of the district court is therefore
Affirmed.